Order entered May 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01339-CR

                           ELIJAH ZAVIER FINLEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-56527-M

                                          ORDER
       The Court DENIES as moot appellant’s May 7, 2013 motion for extension of time to file

appellant’s brief.

       Appellant’s brief is due in accordance with our order of May 7, 2013.


                                                     /s/   LANA MYERS
                                                           JUSTICE